Title: From Thomas Jefferson to Mary Jefferson, 7 December 1790
From: Jefferson, Thomas
To: Jefferson, Mary



My Dear Poll
Philadelphia Dec. 7. 1790

This week I write to you, and if you answer my letter as soon as you recieve it, and send it to Colo. Bell at Charlottesville I shall recieve it the day before I write to you again, which will be three weeks hence: and this I shall expect you to do always so that by the correspondence of Mr. Randolph, your sister and yourself I may hear from home once a week. Mr. Randolph’s letter from Richmond came to me about five days ago. How do you all do? Tell me that in your letter, also what is going forward with you,  how you employ yourself, what weather you have had. We have already had two or three snows here. The workmen are so slow in finishing the house I have rented here that I know not when I shall have it ready except one room which they promise me this week, and which will be my bedroom, study, dining room and parlour. I am not able to give any later news about peace or war than of October 16. which I mentioned in my last to your sister. Wheat h[as] fallen a few pence, and will I think continue to fall, slowly at first and rapidly after a while. Adieu my dear Maria, kiss your sister for me, and assure Mr. Randolph of my affection. I will not tell you how much I love you, lest by rendering you vain, it might render you less worthy of my love. Encore Adieu.

Th: J.

